Exhibit 10.2

 

AMENDED COMPENSATION PLAN FOR OUTSIDE DIRECTORS

 

I.              The schedule of fees is as follows:

 

A.    Cash Retainer:  $45,000 per year, paid quarterly

 

B.    Stock Grant:  Watson Wyatt & Company Holdings Class A Common stock,
equivalent to $45,000, issued at the end of each fiscal year (at the completed
fiscal year-end share price) for services provided during the preceding fiscal
year.  Shares vest immediately at grant.  At the election of the director (which
shall apply until modified), the stock grant will be made at the end of each
fiscal year, or in deferred stock units payable in shares upon termination of
board service.

 

C.    Board Meetings:  $1,500 per day

 

D.    Committee Meetings:  Compensation Committee and Nominating and Governance
Committee: $1,000 per day; Audit Committee: $2,000 per day

 

E.     Telephone Meetings of less than 4 hours:  50% of applicable fee

 

F.     Other Meetings:  $1,000 per day

 

G.    Audit Committee Chair Annual Retainer:  $15,000

 

H.    Compensation Committee Chair Annual Retainer:  $10,000

 

I.      Nominating and Governance Committee Chair Annual Retainer:  $5,000

 

J.     Lead/Presiding Director Annual Retainer:  $10,000

 

II.            Outside directors will initially be paid in a combination of cash
and Watson Wyatt & Company Holdings (“WWCH”) common stock, at the end of each
calendar quarter (at the completed quarter-end share price) for services during
the preceding quarter.

 

A.            Within five years, a director is expected to own at least 5,000
shares of WWCH common stock.  To meet a target of 5,000 shares, a director may
initially elect to be paid all in shares, or up to 40% of each payment in cash
in order to satisfy immediate tax liability. At any time, a director may change
this election within these parameters.

 

B.            A director may elect to be paid through any combination of
(i) cash; (ii) deferral of cash under the WWCH Voluntary Deferred Compensation
Plan for Non-Employee Directors; and/or (iii) shares of WWCH common stock.

 

C.            Once a director attains the 5,000 share target, he/she shall
continue to own at least 5,000 shares while serving as a director.

 

III.           Shares will be distributed to the director by means of an account
to be established for each director at a brokerage firm designated by the
Company.

 

--------------------------------------------------------------------------------


 

IV.           The maximum number of shares that may be issued under the Plan is
150,000, subject to adjustments for stock splits, stock dividends and similar
transactions. The shares may be authorized but unissued shares of common stock,
issued shares held in or acquired for the Company’s treasury, or shares
reacquired by the Company upon purchase in the open market.

 

V.            The Plan may be amended from time to time by the board of
directors, except that any such amendment is subject to stockholder approval to
the extent required under NYSE rules.

 

2

--------------------------------------------------------------------------------